April 21, 2016




                                JUDGMENT

                 The Fourteenth Court of Appeals
                       LUCIDALIA CHAVEZ, Appellant

NO. 14-14-00481-CV                         V.

                        WALTER CHAVEZ, Appellee
                     ________________________________

       This cause, an appeal from the judgment, signed, March 17, 2014, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED. We order
appellant, Lucidalia Chavez, to pay all costs incurred in this appeal. We further
order this decision certified below for observance.